DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob M. Fritz on 01/27/2021.

The application has been amended as follows: IN THE CLAIMS
1.	(Currently Amended) An apparatus for orienting an incoming web having a first side and a second side, the apparatus comprising: 
a rotatable web guide configured to pass the incoming web therethrough; 
a vision system configured to:
capture an image of an untwisted portion of the incoming web;
process the image; and
determine an orientation of the first side of the incoming web based on the image processing; 
a controller configured to:
receive the orientation of the first side of the incoming web from the vision system; and 
if the first side of the incoming web is in an improper orientation, control the rotatable web guide to introduce a twist in the incoming web to orient the first side of the incoming web in a proper orientation[[;]]
wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition; 
wherein, in the closed condition, the pair of guide plates is configured to effectuate the twist in the incoming web; and 
wherein, in the open condition, the pair of guide plates is configured to allow splices in the incoming web to pass.

2.	(Original) The apparatus of claim 1, wherein the vision system is positioned downstream of the rotatable web guide.

3.	(Original) The apparatus of claim 1, wherein the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide in a first direction.

4.	(Original) The apparatus of claim 3, wherein the controller, in being configured to introduce the twist, is configured to rotate the rotatable web guide 180 degrees in the first direction.

5.	(Original) The apparatus of claim 3, wherein the controller is further programmed to introduce a subsequent twist in the incoming web; and 
wherein the controller, in being configured to introduce the subsequent twist, is configured to rotate the rotatable web guide in a second direction opposite of the first direction. 

6.	(Original) The apparatus of claim 3, wherein the controller is further programmed to introduce a plurality of subsequent twists in the incoming web; and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists.

7.	(Cancelled)

8. 	(Amended) The apparatus of claim [[7]] 1 further comprising a plurality of pneumatic air lines configured to actuate the pair of guide plates between the open and closed conditions.	


a rotatable web guide configured to pass the incoming web therethrough; 
a vision system configured to: 
capture an image of the incoming web;
process the image; and
determine which of the first and second sides of the incoming web is captured in the image based on the image processing; 
a controller configured to:
receive from the vision system the determination of which of the first and second side of the incoming web is captured in the image; and 
if the first side is not captured in the image, control the rotatable web guide to flip the incoming web to orient the first side in an orientation suitable for capture by the vision system[[.]];
wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition; 
wherein, in the closed condition, the pair of guide plates is configured to effectuate the flip in the incoming web; and 
wherein, in the open condition, the pair of guide plates is configured to allow splices in the incoming web to pass.

10.	(Original) The apparatus of claim 9, wherein the vision system is positioned downstream of the rotatable web guide.

11.	(Previously Presented) The apparatus of claim 9, wherein the controller, in being configured flip the incoming web, is configured to rotate the rotatable web guide in a first direction.



13.	(Original) The apparatus of claim 11, wherein the controller is further programmed to introduce a plurality of subsequent twists in the incoming web; and 
wherein the controller, in being configured to introduce the plurality of subsequent twists, is configured to alternate rotation of the rotatable web guide between the first direction and a second direction opposite of the first direction for successive subsequent twists.

14.	(Original) A method of orienting a running web comprising: 
capturing an image of the running web in an image capture zone; 
processing the image; 
determining whether a first side of the running web is in an upside-down condition in the image capture zone based on the processed image; 
if the first side is in the upside-down condition in the image capture zone, actuating a rotatable web guide to convert the upside-down condition of the first side to a right-side-up condition of the first side; and 
wherein the right-side-up condition is an opposite of the upside-down condition[[.]];
wherein the rotatable web guide comprises a pair of guide plates having an open condition and a closed condition; 
wherein, in the closed condition, the pair of guide plates is configured to effectuate the right-side-up condition in the running web; and 
wherein, in the closed condition, the pair of guide plates is configured to allow splices in the running web to pass.



16.	(Original) The method of claim 15, wherein the amount of rotation comprises 180 degrees.

17.	(Original) The method of claim 15 further comprising:
 determining whether the first side of the running web has reacquired the upside-down condition after actuating the rotatable web guide; and 
if the first side of the running web has reacquired the upside-down condition, actuating the rotatable web guide to rotate in a second direction in the amount of rotation sufficient to convert the reacquired upside-down condition of the first side to the right-side-up condition of the first side, wherein the second direction is an opposite of the first direction.

18.	(Original) The method of claim 17 further comprising alternating actuation of the rotatable web guide between the first and second directions among subsequent reacquisitions of the upside-down condition of the running web.

19.	(Original) The method of claim 14, wherein the image capture zone is downstream of the rotatable web guide.

20.	(Cancelled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims a system/method for processing an incoming web to orient the incoming web to a correct position, wherein a vision system is employed to examine the orientation of the 

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/ALBERT KIR/Primary Examiner, Art Unit 2485